DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Taff et al (9,289,982).
Taff et al teach:
Claims 1:
a flow path structure into which a liquid flow from a liquid reservoir that temporarily stores the liquid; a liquid ejecting head coupled to the flow path structure and including a nozzle for ejecting the fluid supplied from the flow path structure; and a heating portion heating the liquid inside the flow path structure (figure 6, nozzle 100, resistors 114, 116, 118 to heat the liquid ink).


Claim 2:
wherein the heating portion has a thin film shape (figure 6, resistors 114, 116, and 118 are thin film resistive elements).

Claim 3:
wherein the heating portion is provided on a surface of the flow path structure (figure 6).

Claim 4:
a housing body housing the flow path structure, wherein the heating portion is provided in the housing body (figure 6).

Claim 13:
a flow path structure into which a liquid flow from a liquid reservoir that temporarily stores the liquid; a liquid ejecting head coupled to the flow path structure and including a nozzle for ejecting the liquid supplied from the flow path structure; and a heating portion heating the liquid inside the flow path structure (figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 25 U.S.C. 103 as being unpatentable over Taff.

Taff teaches all claimed features except a height of the flow path structure and a height of the liquid ejecting head are substantially equivalent to each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a height of the liquid ejecting head and the height of the flow path to be substantially equivalent to each other for the purpose of stabilizing the ink flow , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims  10 and 11 are rejected under 25 U.S.C. 103 as being unpatentable over Taff.

	Taff teaches all claimed features of the invention except the heating portion has a 

circular shape or/and  spiral shape.  It would have been obvious to one having ordinary skills in the art at the time the invention was made to utilize a circular shape and a spiral shape heating portion for the purpose of heating up an ink, since it has been found that a particular configuration is significant or is anything more than one of numerous configuration an ordinary skill in the art would find obvious for the purpose of heating up an ink to be ejected.  In re Daily, 149 USPA 47 (CCPA 1976).






Claims 5, 7, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taff in view of Barinaga et al. (6,739,706).
Taff teaches all claimed features of the invention except:
(claim 5) the flow path structure includes a first portion including, a heating liquid chamber into which the liquid flow from the liquid reservoir, and a valve mechanism that supplies the liquid to the liquid ejecting head in accordance with a pressure in the heating liquid chamber, and the heating portion is provided in the first portion
(claim 7) a heating liquid chamber into which the liquid flow from the liquid reservoir, and a filter that is provided in the heating liquid chamber, the liquid supplied to the liquid ejecting head passing through the filter, and the heating portion is provided in the second portion.
(claim 14) a circulation mechanism that recirculates the ink that has passed through the common liquid chamber or the pressure chamber to the common liquid chamber.
(claim 8) a volume of the heating liquid chamber is larger than a volume of the common liquid chamber.

Barinaga teaches an inkjet head comprising 
the flow path structure includes a first portion including, a heating liquid chamber into which the liquid flow from the liquid reservoir, and a valve mechanism that supplies the liquid to the liquid ejecting head in accordance with a pressure in the heating liquid chamber, and the heating portion is provided in the first portion (valve 66).  
a filter that is provided in the heating liquid chamber, the liquid supplied to the liquid ejecting head passing through the filter, and the heating portion is provided in the second portion (filter 86).

A recirculation channel (#98)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Taff to incorporate the teaching of a valve, filter,  and recirculation chanel taught by Barinaga for the purpose of regulating ink flow into the common chamber.  Also, it would have been obvious to one having ordinary skill in the .

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853